NO. 12-10-00015-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
HAROLD COPE,                                               '    APPEAL FROM THE THIRD
APPELLANT

V.                                                         '    DISTRICT COURT OF

TEXAS DEPARTMENT OF CRIMINAL
JUSTICE CORRECTIONAL            ' HOUSTON COUNTY, TEXAS
INSTITUTIONAL DIVISION,
APPELLEE
                     MEMORANDUM OPINION
                         PER CURIAM
         This appeal is being dismissed because Appellant has failed, after notice, to pay
or make arrangements to pay the trial court clerk’s fee for preparing the clerk’s record.
Appellant appeals from a final order signed on January 4, 2010. The clerk’s record was
due to have been filed on or before March 5, 2010. When it was not filed, this court
notified the clerk that the record was past due and extended the time for filing until April
5, 2010. The trial court clerk responded in writing that the clerk’s record had not been
filed because Appellant had not paid the fee for preparation of the record and had made
no claim of indigence. On March 17, 2010, this court informed Appellant that the clerk’s
request for an extension of time to file the record stated that the reason for the delay in
filing was due to nonpayment of the required preparation fee. Appellant was further
informed that, pursuant to Texas Rules of Appellate Procedure 37.3(b) and 42.3(c), the
appeal would be dismissed unless proof of full payment to the clerk was provided on or
before March 29, 2010.
         Appellant has neither provided proof of full payment or otherwise responded to
this court’s notice. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 37.3(b),
42.3(c).
Opinion delivered April 7, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)